Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2456508, herein referred to as ‘508.
For Claim 37, ‘508 discloses a door closer (Figure 2), including: an anchor assembly (10); and an actuator assembly (30) for mounting within the thickness of a door leaf to move the door leaf between open and closed configurations relative to a door frame, wherein the actuator assembly (30) includes a door leaf mounting plate (24); wherein the door leaf mounting plate (24) is provided with one or more horizontal slots (25, wherein the slots extend in a left to right direction as seen in Figure 2); the actuator assembly including an operating member (32) coupled by one or more links (20) to the anchor assembly (10) and mounted for a range of movements between a fully retracted position (top half of Figure 2), in which the anchor assembly is held adjacent the actuator assembly when the door leaf is in the closed configuration, and an extended position (bottom half of Figure 2), in which the anchor assembly is in spaced relation to the actuator assembly when the door leaf is in the open configuration, and wherein the or each link (20) passes through a respective one of the one or more horizontal slots when the door leaf is moved between open and closed configurations relative to the door frame.
‘508 does not disclose wherein the or each link has a length of between 25 mm and 40 mm. ‘508 is instead silent as to the length of each link. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the link length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP § 2144.05). In the instant case, the general conditions of the links having a length for allowing the anchor assembly and the actuator assembly to rotate with respect to one another is known. Finding the optimum link length for differently sized door and hinge assemblies involves only routine skill in the art. One would be motivated to make such a modification in order to allow for relative movement on differently sized doors.
For Claim 38, ‘508 further teaches wherein the or each link (20) is in the form of a rod-shaped member (20).
For Claim 39, ‘508 further teaches wherein the anchor assembly (10) includes: a frame mounting plate (11) which is fixable relative to a door frame; and an adjustor plate (12), the or each link (20) being configured to extend (via pins 21) from the adjustor plate (12), and wherein the frame mounting plate (11) is provided with one or more slots (17).
For Claim 40, ‘508 further teaches wherein the or each link (20) is pivotably connected (via pins 21) to the adjustor plate (12).
For Claim 41, ‘508 further teaches wherein the adjustor plate (12) includes one or more transverse pins (21), and wherein the or each transverse pin (21) passes through a selected one of the slots (17) of the frame mounting plate (11), such that the or each transverse pin (21) extends through the thickness of the frame mounting plate (11).
For Claim 42, ‘508 further teaches including one or more fasteners (13), and wherein the or each fasteners (13) passes through a selected one of the slots (unnumbered slot at 13) of the frame mounting plate (11) and engage with respective apertures (14) of the adjustor plate (12), and wherein the or each fastener (13) includes an adjusting screw (13), whereby the adjusting screw (13) is rotatable in order to vary the distance between the frame mounting plate (11) and the adjustor plate (12).
For Claim 43, ‘508 further teaches wherein the actuator assembly (30) includes a damper mechanism (50) operatively connected to the operating member (32) so as to damp movement of the operating member at least as it is driven in a direction towards the fully retracted position.
Allowable Subject Matter
Claims 44-47 are allowed.
Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
With respect to claims 37-43, Applicant argues that the size of the links allows the door closer to be used with variable pivot axis hinges. Examiner notes that no such limitations appear in claims 37-43. While there may be other reasons for altering or optimizing the length of the link, that does not negate the fact that a person having ordinary skill in the art before the effective filing date of the claimed invention wanting to use the door closer of ‘508 with differently sized door and hinge configurations would look to optimize the size or length of the link component for such use. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., for use with variable pivot hinges) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument is therefore not convincing. Examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the link length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP § 2144.05). In the instant case, the general conditions of the links having a length for allowing the anchor assembly and the actuator assembly to rotate with respect to one another is known. Finding the optimum link length for differently sized door and hinge assemblies involves only routine skill in the art. One would be motivated to make such a modification in order to allow for relative movement on differently sized doors.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art GB 2503753 and GB 2044840 have been cited in application 16/485266 from which this application is a Continuation-in-part and are considered pertinent but have not been relied upon. Further, US 5,016,317 is pertinent and discloses a horizontal slot formed perpendicular to a link rod which Examiner suggests is taken into consideration when making amendments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677